Case 1:18-cr-00123-CBA-RER Document 202 Filed 04/18/19 Page 1 of 8 Page|D #: 2760

reiser&|<ennitt

ATTORNEVS /-\T LA\X/

Pertners 300 O|d Country Roecl, Suite 351
Stevzn M. Raiser Mineo|e, New York 11501
Thomas A. l<enniff Te|. 516-749-7600 v Fa>< 516-749-7618

Bruce Rt Conno|!v
Ethen D. |rwin
Anthony \/. Fefcone

Associates
E. Gordon l-|e€$|oop
Nipun Marwaha

April 18, 2019

VIA ECF AND HAND DELIVERY

Hon. Carol Bagley Amon
U.S. District Court Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re.' USA v. Scarpa
18 CR 123 (CBA)(RER)

Dear l-lonorabie Amon:

I. Background

Of Counsei

Edwarc| Fregosi
_|ohn }. Rivas

Amy Sk|ar

Patricia A. Creig
Anthony J. Co!ie|uori

Following our pre-trial conference on April l l, 2019, We Were asked to provide a letter motion in
support of the calls We seek to have admitted in evidence Below are those calls and the legal

justification for them.

F or purposes of avoiding repetition, we would like to point the court to the following theories of

admissibility:

l) l\/lany of the statements We seek to admit are not hearsay and hence do not fall under
the hearsay exclusion, i.e. the statements go to prove the state of mind of the declarant

coconspirator, not to prove the truth of the matter assertedI

 

' Fed. R. Evid. 80|
Hearsay means a statement that:

(l) the declarant does not make while testifying at the current trial or hearing; and
(2) a party offers in evidence to prove the truth of the matter asserted in the statement

Manhattan Of'fice 1

87 Wa|k€r meet www.raiseranc|kenniff.com
New York, New \/ork 10013

919-274-0090

Sutfolk Otf`:ce
80 Orvi§|e Drive, Suite 100
Bohemia, New York 11716
631“338*5711

Case 1:18-cr-00123-CBA-RER Document 202 Filed 04/18/19 Page 2 of 8 Page|D #: 2761

2) Any statements deemed by this court to fall under the hearsay exclusion should
nonetheless be received based upon Fed` R. Evid. 806 (Attacking and Suppoiting the
Declarant's Credibility). The unique nature of this case should be noted, in that the
Government seeks to prove the majority of their case through recordings Many of
these recordings involve Gallman making statements that are said to implicate l\/Ir.
Scarpa. Therefore, the Government has placed the credibility of Gallman, as to those
statements, at issue. As such, we should be permitted to enter additional recorded
statements, or additional parts of recorded statements, which tend to undermine the
alleged assertions and inferences the Government intends to argue.2

We are in short requesting fundamental fairness in the presentation of evidence
When the Government, with the permission of the couit, enters a recording on a
particular salient point (ex. intent to commit a bribery) they thereby “open the door”
to refutation by similar evidence under the rule of completeness (United States v.
Corrigan, 168 F.2d 641, 645 (2d Cir. 1948).

The Rule of Completeness does not apply merely to statements made within the same
recorded eonversation, but also applies to additional conversations about the same

subject matter.

If a party introduces all or part of a writing or recorded statement, an adverse
party may require the introduction, at that time, of any other part--or any other
writing or recorded siatenient--that in fairness ought to be considered at the same
time (Fed. R. Evid. 106, emphasis added).

 

3 Fed. R. Evid. 806

When a hearsay statement--or a statement described in Rule 80 l (d)(Z)(C), (D), or (E)--has been admitted in
evidence, the declarant's credibility may be attacked, and then supported, by any evidence that would be admissible
far those purposes iftite declarant had testified as a witnessl The coult may admit evidence of the declarant's
inconsistent statement or conduct, regardless of when it occurred or whether the declarant had an opportunity to
explain or deny it. If the party against whom the statement was admitted calls the declarant as a witness, the party
may examine the declarant on the statement as if on cross~examination (emphasis added).

“In criminal prosecution, after the government presented a tape taken from a recording device worn by a
confidential informant during the alleged assault, on which the alleged assault victims' voices could be heard, and
the district court learned that the alleged assault victims would not be called to testify for either party because they
would invoke their Fil'th Amendment right against self-incrimination evidence of alleged assault victim's statement,
contained in FBi agent's repolt, admitting that he had faked a seizure during the course of the assault, was
admissible under rule of evidence governing attacks on the credibility of a hearsay declarant, as a statement by the
declarant that was inconsistent with the declarant‘s hearsay exclamations heard on the tape.” (U.S. v. Uvino,
E.D.N.Y.ZOOS, 590 F.Supp.2d 372).

Defendant‘s prior inconsistent statement was admissible during testimony by defendant's son, even if it was fruit cf
an illegal search, in order to impeach declaration attributed to defendant by his son during testimony, and it was
enough that hearsay statement afforded some indication that fact was different from son's testimony, and
admissibility did not turn on whether prior statement directly contradicted declaration testified to by son; defendant
did not take the stand, and defendant's son testified that in his conversation with defendant, defendant transferred
possession of firearms to son, and prosecution sought to impeach statement attributed to defendant with defendant's
prior statement that he had narcotic~like addiction to firearms and to use prior statement to undermine assertion that
defendant intended to relinquish possession of firearms to son. (U.S. v. Traska, E.D.N.Y. 19951 962 F.Supp. 336).

2

Case 1:18-cr-OOl23-CBA-RER Document 202 Filed 04/18/19 Page 3 of 8 Page|D #: 2762

Excluding our additional recorded statements, would in effect leave the jury with an
incomplete understanding of all the evidence that is relevant on any given point. The
court should allow a full presentation of the evidence, which will assist the jury in
“determining the truth” (Fed. R. Evid. 61 i). The Court’s function is “not merely that
of an umpire, but to bring forth all relevant facts.” (United States v. Ramos, 413 F.2d
743, 746 (lst Cir. 1969). When a jury is permitted to hear, for instance, a phone call
where the Governrnent asks them to draw an inference that the declarant’s intention
was to get a witness to lie, they should likewise be permitted to hear a phone call
where the declarant specifically indicates that he told the witness not to lie. Thejury
should be given the opportunity to number one, decide if the inferences the
Govelnment asks them to draw are proper and number two, if the statements offered
by the defense are reliable.

The Government is free to make its argument to the jury that every statement made
by Mr. Scarpa and Gallman not supporting their case are, “self-serving,” but the jury
should not be shielded from that evidence They should be allowed to make the
ultimate determination for themselves The jury can take into consideration that these
statements were not made post-arrest, they were not made to law enforcement in the
course of an investigation where a declarant would have both reason and opportunity
to recite a self-serving and untruthful statement and there is no indication that they
knew they were being recorded at the time the statements were made. in addition,
some of these statements have their own additional indicia of reliability in that they
were made very close to the time the events they refer to occurred and while under
the stress of the event (especially when the declarant was being accused of wrongful
or even illegal behavior):

(l) Present Sense Impression. A statement describing or explaining an event or
condition, made while or immediately after the declarant perceived it.

(2) Excited Utterance. A statement relating to a startling event or condition, made
while the declarant was under the stress of excitement that it caused

(Fed. R. Evid. 803, emphasis added)

The jury should have a full view of both the inculpatory and exculpatory statements
The Government is utilizing hours of phone recordings (both regarding the alleged
bribery3 and many of which involve recordings of conversations having nothing
directly to do with the bribery itself 4) to prove Gallman and Mi. Scarpa intended to
bribe Cherry to lie. The defense should not be handcuffed in refuting this assertion
through the very same mode ofeviderice.5

 

3 Calls 3 ~ i5, 39, 44 - 53, 56 - 57 & 63-66.

“ 'i`he Scheme to intimidate and Use False Testimony Against Melvin Anderson: Calls l6-38; The Scheme to
Procure May Frances Ross’s False Alibi 'l`estimony: Call number 54; Evidence of the Defendant’s Hesitation to
Speak on the Te|ephone: Cali numbers 55, 58, 2; Other Evidence of the Defendant and Gallman’s Relationship: Cail
numbers l, 40-42 and 59; Gallman’s Criminal History: Calls 60-62.

5 Fed. R. Evid. 806 and M

Case 1:18-cr-00123-CBA-RER Document 202 Filed 04/18/19 Page 4 of 8 Page|D #: 2763

II. Recordings I)efense Seeks To Admit
i. Call Target No. 38684, beginning of call to 1:03 (Exhibit A, P.127-128, L.l7-12)

This call is Gallman speaking to l\/lr. Scarpa. Gallman states that he wants to see Cherry
and remarks on Cherry’s prior testimony stating, “. . .the truth is the truth...” and Mr. Scarpa
answering, “yep. . .I mean, it was crazy, but okay, whatever . ._” (Exhibit A, P.128 at L.8-9). This
call is clearly relevant since it is between Gallman and Mr. Scarpa, speaking about Cherry at the
Ross trial. lt is not hearsay, because it is not being offered to prove that Cherry told the truth.6
The statement is being offered to show the state of mind of both Gallman and Mr. Scarpa, very
close to the time these events unfolded in court.ll Their statements, both in words and in tone,
undermine the Government’s assertion3 that Gallman and l\/lr. Scarpa intended to bribe Cherry
(as asserted by the Government citing numerous recordingsg). Gallman and Mr. Scapa’s belle 10
that Cherry told the truth during his testimony undermines the notion that they had the state of
mind (both knowledge and intent) to bribe Cherry to lie."

ii. The entirety of call 383 85 (Exhibit B, P.l 14 (L.23) ~ P.122)

The Government seeks to enter only a part of this call. We ask the court to enter the
complete cdil. The complete call has Mr. Scarpa correcting Gallman to always tell the truth. This
call is not being offered to prove Mr. Scarpa and Gallman “always tell the truth” (Exhibit B,

P.l 18 at L. 20-23). lt is being offered to demonstrate their intent in this particular case was not to
get the witness to lie. It was occurring during the trial itself and while under the stress of the
events, namely the accusations of Gallman bribing Cherry. As such there is an additional indicia
of reliabilityl 12 The Government seeks to use port of the call that they believe proves the guilty
mind of both Gallman and l\/lr. Scarpa. Yet they simultaneously seek to preclude, in the same
conwersdtionl statements of l\/lr. Scarpa that tend to undermine that alleged state of mind. That is
an inconsistent position to take and cannot be sustained in light of the doctrine ot`completeness.13
The central theme in the Governrnent’s case is built through recordings and parts of recordings
that suggest that Mr. Scarpa and Gallman were attempting to manufacture testimony through
bribery and other means, as opposed to relying on witnesses to convey what they believed to be
true. The recordings the Defense seeks to admit are being offered to give a full understanding to
the jury as to the actual state of mind of Mr. Scarpa.

 

5 Fed. R. Evid. 801

7 Fed. R. Evid. 803

8 Fed. R. Evid. 106

9 Govemment calls, 3-15; 39; 44-53; 56-57 and 63-66

10 'i`his is not an expression of belief to prove the fact believed (Fed. R. Evid. 803, emphasis added).

" Fed. R. Evid. 806

11 Fed. R. Evid, 803

'3 Fed. R. Evid. 106

“If a party introduces all or part of a writing or recorded statement, an adverse party may require the introduction, at
that time, of any other palt~-or any other writing or recorded statement--that in fairness ought to be considered at the
same time.”

Case 1:18-cr-00123-CBA-RER Document 202 Filed 04/18/19 Page 5 of 8 Page|D #: 2764

iii. Call 24554 from: :20 ~ :54 (Exhibit C, P.l3 at L.6-Zl)

This call has Gallman speaking to Scott (Brettschneider). Gallman does all the talking
and his statement is solely about Cherry and therefore relevant. This is likewise not hearsay,
because it is being offered to show the state of mind of Gallman lt shows that before visiting
Cherry he was wondering why he was no longer agreeing to help the Government (“. . .frrst he
agreed to testify for the DA; now he refused to. So l wanted to know why. . .” (Exhibit C, P.l3,
L. 10~1 l). This undermines the Government’s assertions through other recorded statements of
Gallman that he intended to bribe Cherry. The fact that he was wondering why Cherry decided
not to cooperate with the Government challenges the Government’s evidence, or at least their
interpretation of the evidence, that suggests he provided the incentive for Cherry to no longer
cooperate with them. lntent being an issue in this case, the defense should be allowed to offer
additional calls that undermine that intent (Fed. R. Evid. 806 & 1061 Furthermore, the statement,
“the kid said look, tell his lawyer if he wants to use me, just call me, man” (P.13, L. 20-21)
shows that Cherry was the one approaching Mr. Scarpa, which undermines Mr. Scarpa’s
purported intent to engage in a bribery as well. This recording is also consistent with the letters
Cherry sent to Judge Hudson indicating his intent to support Ross, pre-dating l\/Ir, Scarpa’s
representation of Ross. This recording also tends to prove Gallman’s lack of knowledge (another
major issue in the case) as to why Cherry decided to support Ross and therefore, undermines the
assertion that he bribed Cherry in order to get him to change his testimony in favor ofRoss.14 lt
undermines the evidence the Government seeks to admit, which according to them tends to show
that Gallman provided the incentive for Cherry to testify favorably to Ross.15 These statements
have an additional indicia of reliability in that they were made very close to the time of the
events that occurred (“Just leaving downstate. . .l had to go see this guy. lt’s that double homicide
Scarpa working on.” Exhibit C, P. i3, L.3-7).16

iv. Call 38395 from: :12 - 143 (Exhibit D. at P.122 at L.l 1-22)

This call involves Gallman speaking to another individual Gallman states that “the DA
bring my name up in the trial today, isn’t it true that TA. . .told you he would put money in your
commissary. . .if you testify his way? Hell motherfucking no. . .” (Exhibit D, P. l22, L.15~19).
This call is relevant, because he is speaking about Cherry’s testimony at the Ross trial. This call
is not being offered for the truth of the matter asserted lt is being offered to show Gallman’s
state of mind. These statements have an additional indicia of reliability in that they were made
very close to the time the events that occurred '7 and both in word and tone, refute the notion that
Gallman intended to bribe Cherry by offering him a “1ist of things” in exchange for his
agreement to testify falsely in support of Ross. The Government opened the door on this issue
whether directly or indirectly through numerous recordings18 The Defense should be allowed to
rebut it through the same mode of evidence (Fed. R. Evid. 806 & 106).

 

14 Fed. R. Evid. 806 and _1_0_§

15 Government calls, 3-l5; 39; 44-53; 56-57 and 63-66
15 Fed. R. Evid. 803

17 Fed. Ri Evid. 803

18 Governcnent calls, 3-15; 39; 44-53; 56-57 and 63-66

Case 1:18-cr-00123-CBA-RER Document 202 Filed 04/18/19 Page 6 of 8 Page|D #: 2765

v. Ca1140422 from: 1:55 to 2112 lehibit E, P.l34-135 at L.15-4)

This call refutes and puts into context the allegation of the Governrnent (through both the
transcript of the witness’ testimony and call offered by the Government) that Mr. Scarpa’s intent
was to conspire with alibi witness, Frances l\/lay Ross, when he was in fact shocked that she lied
on the stand (Fed_ R. Evid. 806 & 106). These statements have their own indicia of reliability in
that they were made very close to the time of the events that occurred 19 Gallman states, “So
what the fuck she going to lie to us for?’1 Scarpa responds, “l don’t know.” (Exhibit D, P.135,
L.2-4). This is not hearsay since it is not being offered for the truth of the matter asserted (_1§_;\:”§1_.m
R. Evid. 801). lt is instead their reaction to the witness lying, which demonstrates their state of
mind in prepping the witness, was not to have her lie. (Fed. R. Evid. 806). lt is therefore, directly

on point.
vi. Call 40880 from: 1129 to 2:33 (Exhibit F, P. 137~138 at L. 2-21)

'l`his ca11 is Gallman speaking to an unknown individual and is not being offered to prove
the truth of the matter asserted (Fed. R. Evid. 801). His demeanor and shock of being accused, of
what amounts to witness tamperingJ is evidence of his iaeic of intent to commit the crime of
Bribery. These statements have an additional indicia of reliability in that they were made very
close to the time, and while under the stress, of the events that occurred (Exhibit F, P.137, L. l-
3).20 Furtherinore, he clearly indicates that he went to see Cherry, to “see what he going to say at
trial. In the process kid said he going to tell the truth.” (Exhibit F, P.l37 at L.8-10). This shows
that he lacked the intent to manipulate Cherry’s testimony His intent in visiting the witness was
to influence his testimony, he was visiting the witness in order to see what his testimony would
be. The Government has been content to admit numerous recordings in order to demonstrate
what was in the mind of Gallmanzl We ask to admit this recording to refute the same (Fed. R.

Evid. 806 & 106).
vii. Call 26029 (entire call)22
This call is between Gallman and another individual.

V= Yo

TA= Yo after this now when you get it here l got two for you um drop them off and then
you gotta come back cause l gotta steal from the office today Vic l gotta (talk over each
other) V= Oh

TA2 (inaudible) l gotta go to the office and print this shit out the dude gonna give me thr
ee hundred dollars for it V= I'm on my way to you now

TA= No but you got to take them home take them home 1 can't them with me you know

V= (inaudible) (talk over each other)

 

19 Fed. R_ Evid. 803

20 Fed. R. Evid. 803

21 Government calls, 3-15; 39; 44~53; 56~57 and 63-66

32 For the first time we are asking to admit this call. We asked that the Government provide the court with a copy of

this ca11 for review as we are unable to burn a copy off the hard drive that we were provided

6

Case 1:18-cr-00123-CBA-RER Document 202 Filed 04/18/19 Page 7 of 8 Page|D #: 2766

TA= l gotta go l gotta go to the office to steal this paperwork so
V= Oh alright alright l'm on my way to you right now alright
TA= Alright you'll be here in about five minutes right

V= l'll be there less than (inaubible) about (inaudible) right now
TA= Alright alright alright V= Alright

ln light of the court’s ruling regarding the relevancy of phone calls demonstrating a close
relationship between Gallman and Scarpa,23 this call is relevant to refute that alleged “close
relationship” (Fed. R. Evid. 806 & 106). lt is not being offered for the truth of the matter asserted
(Fed. R. Evid. 801). We offer this call to show that Gallman will do things in his own interest
that are actually contrary to l\/lr. Scarpa’s. This recording, in addition to being a statement against
interest (and as such an exception to hearsay exclusion)24 goes, like the other calls being
admitted by the Government, to the state of mind of Gallman in regards to the bribery. The fact
is, that Gallman will put his interests over that of l\/Ir. Scarpa and Will undertake crimes without
Mr. Scarpa’s knowledge or consent He is not so close to Mr. Scarpa as the Government will
attempt to persuade thejury to believe Since the Government is permitted to enter evidence of
their closeness, precisely to prove the bribery, the defense should be permitted to refute that
through precisely the same means (Fed. R. Evid. 806 & 106).

III. Conclusion

All our requested recordings Should be admitted into evidence as non-hearsay statements
(Fed. R. Evid. 801). They may also be admitted as statements, which fall under the exceptions to
the hearsay exclusions (Fed. R. Evid. 806. 106. 803, 804). As such, we are asking this court to
admit all the requested recordings and any further relief the court deems appropriate

IV. Before Admission of any Coconspirator Statements

We turn briefly to the Government’s proof and note that before the Government may be
permitted to enter any co-conspirator statements, they must first present substantial independent
evidence to establish a prima facie case of a conspiracy between the parties They must prove not
only a conspiracy between Mr. Scarpa and Gallman, but must also prove a conspiracy between
Gallman and each of the alleged co-conspirators he is alleged to have spoken with.

 

23 Proof of close relationship calls l, 40-42 and 59

24 Fed. R. Evid. 804

(3) Statement Against lnterest. A statement that

(A) a reasonable person in the declarant's position would have made only if the person believed it to be true because,
when made, it Was 50 contrary to the declarant's proprietary or pecuniary interest or had so great a tendency to
invalidate the declarant’s claim against someone else or to expose the declarant to civil or criminal liability; and

(B) is supported by corroborating circumstances that clearly indicate its trustworthiness1 if it is offered in a criminal
case as one that tends to expose the declarant to criminal liability.”

At our conference in court on April l l, 2019 the Govei'nmeni` already indica!ea' that Gallman is unavailable due to
his planned invocation ofihe 5"'“ Amena'menl. We conceded that he would be considered unavailable

7

Case 1:18-cr-OOl23-CBA-RER Document 202 Filed 04/18/19 Page 8 of 8 Page|D #: 2767

Under coconspirator exception to hearsay rule, there must as preliminary matter be
substantial independent evidence of conspiracy, at least enough to take question to jury.
United States v. Nixon, 418 U.S. 683, 94 S. Ct. 3090, 4l L. Ed. 2d 1039 (1974)

(emphasis added).

We further note that mere association with an alleged coconspirator is insufficient to establish a
prima facie case. As such, we ask that the Government present an offer of proof as to how they
will prove through substantial independent evidence a conspiracy between Mr. Scarpa and
Gallman and between each coconspirator and Gallman.

An association with an alleged conspirator, without more, is insufficient to establish the
necessary foundation for the admissibility of the incriminating statements,

United States v. Ragland, 375 F.Zd 471, 477 (2d Cir. 1967) gi_tng, United States v.
Stromberg, 268 F.2d 256, 267 (2 Cir.), g_er_'t_. denied, Lessa v. United States, 361 U.S. 863,
80 S.Ct. 119, 4 L.Ed.2d 102 (1959); United States v. Bentvena1 319 F.2d 916, 949, 955 (2
Cir.), cert. denied sub nom. Mirra v. United States, 375 U.S. 940, 84 S.Ct. 360, ll
L.Ed`2d 272 (1963); United States v. Ciniino, 321 F.2d 509, 510 (2 Cir. 1963), cert.
denied, 375 U.S. 974, 84 S.Ct. 491, ll L.Ed.2d 418 (1964).

The accused must ‘in some sort associate himself with the venture, * * * participate in it
as in something that he wishes to bring about * * * (or) seek by his action to make it
succeed United States v. Ragland, 375 F.2d 471, 477 (2d Cir. 1967) c_iting, United States
v. Peoni, 100 F.2d 401, 402 (2d Cir, 1938).

Respectfully subini_‘t_te,d, ,,,,, a

l V, ,i.»~»---¢...i,__
»“'f"'
/-

»JJFJF:M fin "' fn _____ ...,.-"‘..
»» no

Cc: AUSA Keith Edelman (via ECF, email, and Federal Express)
AUSA Andrey Spektor (via ECF and email)

